EXAMINER’S AMENDMENT
RE: Moore et al.
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Aydin Harston on 5/3/2021.
The application has been amended as follows: 

Amendments to the Claims
Claim 42 		(Canceled)
In claim 50, line 2, 	the phrase “or fragment thereof” has been deleted.
Claims 63-70 		(Canceled)
Claims 72-73		(Canceled)
 

Rejoinder
2.	Claims 15-17, 30-32, 40, 51-52, 54-56 and 58-59 were previously withdrawn from consideration as a result of a species election. Pursuant to the procedures set forth in MPEP § 821.04(a), the species election, as set forth in the Office action mailed on 2/23/2017, is hereby withdrawn and claims 15-17, 30-32, 40, 51-52, 54-56 and 58-59 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 

Examiner’s Reasons for Allowance
3.	Following a diligent search it was determined that the prior art neither teaches
nor suggests an isolated polypeptide comprising a CM1-CM2 substrate comprising SEQ ID NO: 1 or 22.
All double patenting rejections have been withdrawn in view of applicant’s submission of terminal disclaimers. 


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HONG SANG/Primary Examiner, Art Unit 1643